Per curiam:
Dustin Gibson ("Gibson") was convicted of third-degree assault of a law enforcement *514officer, section 565.083, first-degree tampering, section 569.080, and resisting a lawful stop, section 575.150, for which he was sentenced to a total of nineteen years' imprisonment. His conviction was affirmed on direct appeal. Gibson now appeals the denial, after an evidentiary hearing, of his Rule 29.15 amended motion for post-conviction relief by the Circuit Court of Johnson County. For reasons explained more fully in a memorandum provided to the parties, we affirm. Rule 84.16(b).